Citation Nr: 0119255	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1959 to February 
7, 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 decision of the RO in 
which non-service connected disability pension was denied.

In a January 1999 Form 9 (substantive appeal), the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  Following a Board remand in March 2000, the veteran 
subsequently canceled the hearing which was set for a date in 
May 2001.  


FINDING OF FACT

The veteran does not have the requisite service for receipt 
of pension benefits as he did not serve on active duty during 
a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic criteria for entitlement 
to a nonservice-connected pension. 38 U.S.C.A. §§ 101, 1521 
(West 1991); 38 C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to pension requires that a veteran serve in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or during a period of 
war and was discharged or released from such service for a 
service-connected disability; or for a period of 90 days or 
more and such period either began or ended during a period of 
war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2.  The 
following periods are recognized as wartime service during 
the Vietnam era: (1) February 28, 1961 to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that 
time period; and (2) August 5, 1964 to May 7, 1975, for all 
other veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  

The veteran's DD Form 214 shows that he served on active duty 
from February 1959 to February 1961 and from October 1961 to 
August 1962.  There is no evidence of record that the veteran 
had additional periods of active duty service or that he 
actually served in the Republic of Vietnam at any time.  
Therefore, according to the regulation, his military service, 
regardless of the length, did not occur during any specified 
period of war.  

Since the veteran does not meet the basic eligibility 
requirements for a nonservice-connected pension, his claim 
must be denied by operation of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In considering basic eligibility for 
pension, the Board has no discretion and must apply the law 
and regulations as stated.

The benefit sought on appeal is denied.




ORDER

The veteran's military service does not meet the requirements 
for nonservice-connected pension.  Thus, the appeal is 
denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

